DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed April 27, 2020.  Claims 1-9, are currently pending.

Priority
Certified copy of priority document JP2017-209407 dated October 30, 2017 and JP2018-108583 dated June 06, 2018, hereby acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/27/2020, 6/22/2020 and 6/22/2020, found in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al (hereinafter Yasushi) (JP2007055284, IDS) in view of Atsushi (JP2005170222, IDS).
Regarding claim 1, Yasushi discloses a road surface state estimation device (road surface state estimation system, having a signal processing device 12, para. 0017, lines 1-2) comprising: 
a tire-side device (tire element 10, with device 12 and device 11, fig. 1) disposed in a tire and configured to transmit road surface data as data related to a road surface state (signal processing device 12 that processes the output of acceleration sensor 11, both disposed in a tire 10 (figs. 1, 2), compute value of tire vibration, with the acceleration sensor 11 that outputs a detection signal corresponding to the magnitude of tire vibration, the signal processing device 12 that creates vibration level computed value data for the tire vibration (vibration level calculation value means 18, para. 0017, lines 23-25) based on the detected signal (para. 0017, lines 6-7), and a transmission means 19, that does data communication with the road surface state estimation device 30, para. 0017, lines 4-7, see fig. 1); and 
a vehicle-body-side system (vehicle body side road surface state estimation device 30, fig. 1, disposed at a vehicle body, para. 0017, line 12, disposed in a vehicle body, and configured to receive the road surface data and estimate the road surface state, wherein 
the tire-side device includes 
a vibration detection unit (acceleration sensor 11, which is a vibration detecting means for detecting a vibration input to the tire, para. 0017, line 3) configured to output a detection signal corresponding to a magnitude of vibration of the tire (para. 0017, lines 5-8), 
a first controller configured to generate the road surface data based on the detection signal (signal processing device 12 comprising detection means 13 configured to generate road surface condition such as vibration, para 0017, lines 1-5), 
a first transceiver (receiving means 31 for receiving data from transmission means 19 configured to perform communication with body side device 30, fig. 1) configured to perform data communication with the vehicle-body-side system (para. 0017); 
the vehicle-body-side system (vehicle body side road surface state estimation device 30, fig. 1, disposed at a vehicle body, para. 0017, line 12). 
Regarding the vehicle body side system, Atsushi on the other hand discloses 
a peripheral device configured to acquire information related to the road surface state (peripheral device such as for instance in a wheel side (element 20), a circuit 30, figs. 1, 2) that is disposed in a tire 22 to transmit tire characteristics information determined to correspond to the wet/dry state of a road surface (para. 0019),
a second transceiver configured to perform the data communication with the tire-side device (communication device 50 that is disposed in a vehicle body side receives information and executes vehicle control with an information processing unit 54) (para. 0019), and 
a second controller (ECU 56, fig. 1) configured to cause, when determining an occurrence of a change in the road surface state based on the information related to the road surface state acquired by the peripheral device, the second transceiver to transmit vehicle-body-side information indicating the occurrence of the change in the road surface state to the tire-side device, and estimate the road surface state based on the road surface data received by the second transceiver (electronic control unit referred to as ECU 56, fig. 1, para 0019, 0022); and 
the first controller causes the first transceiver to transmit the road surface data to the vehicle-body-side system when the first transceiver receives the vehicle-body-side information (the vehicle body side communication device 50 receives tire characteristic information and passes it to the information unit 54, unit 54 uses the transmitted information to control vehicle) (para. 0022, 0034, see also figs. 1, 2, 6).  Yasushi and Atsushi together pertain to transmitting and receiving information corresponding to road surface state condition utilizing known elements configured between a wheel side and vehicle body side, although not necessarily in a single prior art reference.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the known elements for road surface state estimation device determine changes in the road surface state, and if the road surface state changes, road surface data produced by the road surface state estimation tire transmitted to the road surface state estimation to access road condition and arriving at that in combination each element merely performs the same function as postulated to do so separately with only difference between the claimed invention and the prior art being a lack of actual combination, one of ordinary skill in the art would recognize that the results of the combination were predictable.

Allowable Subject Matter
Claims 1-5, 8, 9, are allowed.  
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claim 1, is allowable over the prior art cited in the notice of reference since the cited reference taken either individually or collectively neither teaches nor renders obvious a road surface state estimation device comprising in combination with other claimed limitation as a whole features for a first controller includes a change determination unit configured to determine the occurrence of the change in the road surface state based on the detection signal.  The closest prior arts cited either singularly or in combination, fail to anticipate or render the above allowable features obvious.  Claims 2-5, 8, 9, further limit allowable claim 1, and therefore, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.